Order entered January 9, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01179-CR

                           DERICK DEWAYNE EVANS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F10-01193W

                                            ORDER
       The Court GRANTS appellant’s January 13, 2013 motions to supplement the reporter’s

record and motion to extend time to file appellant’s brief.

       We ORDER court reporter Darlene LaBar to file a supplemental reporter’s record within

THIRTY DAYS from the date of this order that contains the following: (1) transcript of hearing

on August 6, 2012, and (2) transcript of hearing on motion for new trial on October 8, 2012.

       We ORDER appellant to file the brief within SIXTY DAYS from the date of this order.


                                                       /s/    CAROLYN WRIGHT
                                                              CHIEF JUSTICE